
	

113 HR 45 PCS: To repeal the Patient Protection and Affordable Care Act and health care-related provisions in the Health Care and Education Reconciliation Act of 2010.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 78
		113th CONGRESS
		1st Session
		H. R. 45
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 20, 2013
			Received
		
		
			May 21, 2013
			Read the first time
		
		
			May 22, 2013
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To repeal the Patient Protection and
		  Affordable Care Act and health care-related provisions in the Health Care and
		  Education Reconciliation Act of 2010.
	
	
		1.Repeal of PPACA and health
			 care-related provisions in the Health Care and Education Reconciliation Act of
			 2010
			(a)PPACAEffective
			 as of the enactment of the Patient Protection and Affordable Care Act
			 (Public Law
			 111–148), such Act is repealed, and the provisions of law
			 amended or repealed by such Act are restored or revived as if such Act had not
			 been enacted.
			(b)Health
			 care-Related provisions in the Health Care and Education Reconciliation Act of
			 2010Effective as of the enactment of the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152), title I and
			 subtitle B of title II of such Act are repealed, and the provisions of law
			 amended or repealed by such title or subtitle, respectively, are restored or
			 revived as if such title and subtitle had not been enacted.
			2.Budgetary effects
			 of this ActThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Committee on the Budget of the House of Representatives, as long as such
			 statement has been submitted prior to the vote on passage of this Act.
		
	
		
			Passed the House of
			 Representatives May 16, 2013.
			Karen L. Haas,
			Clerk
		
	
	
		May 22, 2013
		Read the second time and placed on the
		  calendar
	
